Gilbert, Justice.
This was a suit for permanent alimony for the wife and support for a- minor child. The jury returned a verdict against the wife, but provided for support of the child by the husband. The wife moved for a new trial on the grounds (1) that a verdict was demanded in her favor; (2) because of the illegal admission of evidence; (3) because of illegal charges to the jury, in that the court unduly stressed the contentions of the defendant. The motion was overruled, and the petitioner excepted. Held, that the evidence supported the verdict, and no ground shows cause for reversal of the judgment.

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent because of illness.